 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                            Chapter        11                                                        ❑Check if this is an
                                                                                                                                                amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



   1. Debtor's name                               Golf Tailor, LLC



   2. All other names debtor used
      in the last 8 years

      Include any assumed names,
      trade names, and doing
      business
      as names



   3. Debtor's federal Employer                   4      5 – 5     6       1   4   0    8   0
      Identification Number (EIN)



   4. Debtor's address                            Principal place of business                                      Mailing address, if different from principal place of
                                                                                                                   business

                                                   539 W. Commerce Street Suite 4301                                13 S. Broadway
                                                  Number            Street                                         Number         Street



                                                                                                                   P.O. Box
                                                   Dallas, TX 75208
                                                  City                                      State   ZIP Code         Edmond, OK 73034
                                                                                                                   City                                State     ZIP Code


                                                   Dallas                                                          Location of principal assets, if different from principal
                                                  County                                                           place of business


                                                                                                                   Number         Street




                                                                                                                   City                                State     ZIP Code




   5. Debtor's website (URL)                      www.golftailor.com



   6. Type of debtor                              ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 1
Debtor      Golf Tailor, LLC                                                                                        Case number (if known)
           Name
                                                A. Check one:
   7. Describe debtor's business
                                                ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                ❑Railroad (as defined in 11 U.S.C. §101(44))
                                                ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                                ✔ None of the above
                                                ❑
                                                B. Check all that apply:
                                                ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                                ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)

                                                ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .


   8. Under which chapter of the                Check one:
      Bankruptcy Code is the                    ❑    Chapter 7
      debtor filing?

     A debtor who is a “small business
                                                ❑    Chapter 9
     debtor” must check the first subbox. A     ✔
                                                ❑    Chapter 11. Check all that apply:
     debtor as defined in § 1182(1) who
     elects to proceed under subchapter V of           ❑     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     chapter 11 (whether or not the debtor is                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than $2,725,625. If
     a “small business debtor”) must check                   this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow
     the second sub-box                                      statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
                                                             11 U.S.C. § 1116(1)(B).
                                                       ❑     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
                                                             (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                             under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return, or if any of these documents
                                                             do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                       ❑     A plan is being filed with this petition.

                                                       ❑     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance
                                                             with 11 U.S.C. § 1126(b).
                                                       ❑     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                             Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                             Form 201A) with this form.
                                                       ❑     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                ❑    Chapter 12

   9. Were prior bankruptcy cases filed by      ✔ No
                                                ❑
      or against the debtor within the last 8
      years?
                                                ❑Yes. District                                           When                    Case number
                                                                                                                MM / DD / YYYY
     If more than 2 cases, attach a separate               District                                      When                     Case number
     list.                                                                                                       MM / DD / YYYY


  10. Are any bankruptcy cases pending or       ✔ No
                                                ❑
      being filed by a business partner or
      an affiliate of the debtor?               ❑Yes. Debtor                                                                     Relationship

                                                           District                                                               When
     List all cases. If more than 1, attach a
                                                                                                                                                MM / DD / YYYY
     separate list.
                                                           Case number, if known




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
Debtor      Golf Tailor, LLC                                                                                     Case number (if known)
           Name


  11. Why is the case filed in this     Check all that apply:
      district?
                                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        ❑
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
  12. Does the debtor own or have       ✔ No
                                        ❑
      possession of any real property
      or personal property that needs
                                        ❑Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?                         Why does the property need immediate attention? (Check all that apply.)
                                                   ❑   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard?


                                                   ❑   It needs to be physically secured or protected from the weather.
                                                   ❑   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                       example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   ❑   Other
                                                   Where is the property?
                                                                             Number          Street




                                                                             City                                            State      ZIP Code
                                                  Is the property insured?
                                                   ❑No
                                                   ❑Yes.        Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

      13. Debtor’s estimation of        Check one:
          available funds?              ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                        ❑
      14. Estimated number of           ✔ 1-49 ❑ 50-99
                                        ❑                                    ❑ 1,000-5,000 ❑ 5,001-10,000                ❑ 25,001-50,000 ❑ 50,000-100,000
          creditors                     ❑ 100-199 ❑ 200-999                  ❑ 10,001-25,000                             ❑ More than 100,000

      15. Estimated assets               ❑    $0-$50,000                        ✔
                                                                                ❑     $1,000,001-$10 million                   ❑     $500,000,001-$1 billion
                                         ❑    $50,001-$100,000                  ❑     $10,000,001-$50 million                  ❑     $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                 ❑     $50,000,001-$100 million                 ❑     $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million               ❑     $100,000,001-$500 million                ❑     More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
Debtor      Golf Tailor, LLC                                                                                          Case number (if known)
           Name




                                            ❑    $0-$50,000                            ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
      16. Estimated liabilities
                                            ❑    $50,001-$100,000                      ✔
                                                                                       ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                            ❑    $100,001-$500,000                     ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                            ❑    $500,001-$1 million                   ❑   $100,000,001-$500 million                  ❑   More than $50 billion



         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
                    for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      17. Declaration and signature of               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
          authorized representative of
          debtor                                     I have been authorized to file this petition on behalf of the debtor.

                                                     I have examined the information in this petition and have a reasonable belief that the information is true and
                                                     correct.

                                                I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on     05/28/2021
                                                                    MM/ DD/ YYYY



                                                ✘ /s/ Neil Goldstein                                                     Printed name
                                                                                                                                               Neil Goldstein
                                                    Signature of authorized representative of debtor


                                                    Title               Chief Restructuring Office



      18. Signature of attorney
                                                ✘                    /s/ Areya Holder Aurzada                            Date 05/28/2021
                                                                                                                                   MM/ DD/ YYYY
                                                    Signature of attorney for debtor



                                                     Areya Holder Aurzada
                                                    Printed name

                                                     Holder Law
                                                    Firm name

                                                     901 Main Street Suite 5320
                                                    Number          Street


                                                     Dallas                                                                  TX               75202
                                                    City                                                                     State            ZIP Code



                                                                                                                              areya@holderlawpc.com
                                                    Contact phone                                                             Email address



                                                     24002303                                                                 TX
                                                    Bar number                                                                State




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 4
                                     GOLF TAILOR, LLC
                                    MEMBER RESOLUTION

       We, Timothy Oyler and Michael Rhine, the duly authorized members and Manager of

Golf Tailor, LLC (“GOLF TAILOR” or the “Company”) hereby certify that at a special meeting

of the Members of the Company duly called and held on May 24, 2021, the following resolutions

were duly adopted and that said resolution have not been modified or rescinded and are still in

full force and effect on the date hereof:

       RESOLVED, that, in the judgment of the Members of GOLF TAILOR, it is desirable and

in the best interest of the Company, its creditors, employees, and other interested parties that a

petition is filed seeking relief under the provisions of Chapter11 of Title 11 of the United States

Code (the “Bankruptcy Code”). The purpose and intent of the bankruptcy filing is to restructure

the obligations of GOLF TAILOR in an effort to allow the company to reorganize.

       RESOLVED, that Neil Goldstein is hired and designated as the Chief Restructuring

Officer (“CRO”) and is hereby authorized, empowered and directed, in the name and on behalf

of the Company, to handle the bankruptcy, execute and file a bankruptcy petition, schedules,

motions, pleadings, and amendments thereto under Chapter 11 of the Bankruptcy Code (the

“Chapter 11 Case”) and to cause the same to be filed in the United States Bankruptcy Court for

the Northern District of Texas at such time or in such jurisdiction as said Authorized Person

executing the same shall determine.

       RESOLVED, that CRO Neil Goldstein may sign the bankruptcy petition on behalf of

GOLF TAILOR and attend any and all scheduled meetings or hearings in the bankruptcy case.

       RESOLVED, that HOLDER LAW is hereby engaged as attorney for GOLF TAILOR in

the Chapter 11 Case.



                              ______
   Timothy Oyler, Manager and Member             Michael Rhine, Member


                                                                                                 1
                                     GOLF TAILOR, LLC
                                    MEMBER RESOLUTION

       We, Timothy Oyler and Michael Rhine, the duly authorized members and Manager of

Golf Tailor, LLC (“GOLF TAILOR” or the “Company”) hereby certify that at a special meeting

of the Members of the Company duly called and held on May 24, 2021, the following resolutions

were duly adopted and that said resolution have not been modified or rescinded and are still in

full force and effect on the date hereof:

       RESOLVED, that, in the judgment of the Members of GOLF TAILOR, it is desirable and

in the best interest of the Company, its creditors, employees, and other interested parties that a

petition is filed seeking relief under the provisions of Chapter11 of Title 11 of the United States

Code (the “Bankruptcy Code”). The purpose and intent of the bankruptcy filing is to restructure

the obligations of GOLF TAILOR in an effort to allow the company to reorganize.

       RESOLVED, that Neil Goldstein is hired and designated as the Chief Restructuring

Officer (“CRO”) and is hereby authorized, empowered and directed, in the name and on behalf

of the Company, to handle the bankruptcy, execute and file a bankruptcy petition, schedules,

motions, pleadings, and amendments thereto under Chapter 11 of the Bankruptcy Code (the

“Chapter 11 Case”) and to cause the same to be filed in the United States Bankruptcy Court for

the Northern District of Texas at such time or in such jurisdiction as said Authorized Person

executing the same shall determine.

       RESOLVED, that CRO Neil Goldstein may sign the bankruptcy petition on behalf of

GOLF TAILOR and attend any and all scheduled meetings or hearings in the bankruptcy case.

       RESOLVED, that HOLDER LAW is hereby engaged as attorney for GOLF TAILOR in

the Chapter 11 Case.



                              ______
   Timothy Oyler, Manager and Member             Michael Rhine, Member


                                                                                                 1
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.


 Part 1: Cash and cash equivalents


  1.   Does the debtor have any cash or cash equivalents?
       ❑No. Go to Part 2.
       ✔Yes. Fill in the information below.
       ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of debtor's
                                                                                                                                              interest

  2.   Cash on hand

  3.   Checking, savings, money market, or financial brokerage accounts (Identify all)
       Name of institution (bank or brokerage firm)                     Type of account                 Last 4 digits of account number
       3.1 Simmons                                                           Checking account                       5710                                        $7,371.30

       3.2 Simmons                                                           Checking account                       4730                                      $683,785.86

  4.   Other cash equivalents (Identify all)
       None

  5.   Total of Part 1
                                                                                                                                                               $691,157.16
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



 Part 2: Deposits and prepayments


  6.   Does the debtor have any deposits or prepayments?
       ✔ No. Go to Part 3.
       ❑
       ❑Yes. Fill in the information below.
                                                                                                                                              Current value of debtor's
                                                                                                                                              interest
  7.   Deposits, including security deposits and utility deposits
       Description, including name of holder of deposit
       None




Official Form 206A/B                                                 Schedule A/B: Assets — Real and Personal Property                                         page 1
Debtor         Golf Tailor, LLC                                                                                         Case number (if known)
              Name


  8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

         None


  9.     Total of Part 2
                                                                                                                                                                    $0.00
         Add lines 7 through 8 (including amounts on any additional sheets). Copy the total to line 81.



 Part 3: Accounts receivable


  10.     Does the debtor have any accounts receivable?
          ❑No. Go to Part 4.
          ✔Yes. Fill in the information below.
          ❑

                                                                                                                                                 Current value of debtor's
                                                                                                                                                 interest

  11.    Accounts Receivable

         11a. 90 days old or less:               $141,706.80                 -                     $0.00                  = ...... ➔                          $141,706.80
                                       face amount                                 doubtful or uncollectible accounts


         11b. Over 90 days old:                  $118,340.10                 -                  $118,340.10               = ...... ➔                                $0.00
                                       face amount                                 doubtful or uncollectible accounts


  12.    Total of Part 3
                                                                                                                                                              $141,706.80
          Current value on lines 11a + 11b = line 12. Copy the total to line 82.



 Part 4: Investments


  13.     Does the debtor own any investments?
          ✔ No. Go to Part 5.
          ❑
          ❑Yes. Fill in the information below.

                                                                                                                  Valuation method used for      Current value of debtor's
                                                                                                                  current value                  interest

  14.     Mutual funds or publicly traded stocks not included in Part 1
          Name of fund or stock:

          None


  15.    Non-publicly traded stock and interests in incorporated and unincorporated businesses,
         including any interest in an LLC, partnership, or joint venture
          Name of fund or stock:                                                           % of ownership:

          None


  16.    Government bonds, corporate bonds, and other negotiable and non-negotiable
         instruments not included in Part 1
          Describe:

Official Form 106A/B                                                                  Schedule A/B: Property                                                    page 2
Debtor        Golf Tailor, LLC                                                                                    Case number (if known)
             Name



         None


  17.    Total of Part 4
                                                                                                                                                              $0.00
         Add lines 14 through 16 (including any additional sheets). Copy the total to line 83.



 Part 5: Inventory, excluding agriculture assets


  18.    Does the debtor own any inventory (excluding agriculture assets)?
         ❑No. Go to Part 6.
         ✔Yes. Fill in the information below.
         ❑

         General description                                    Date of the last          Net book value of     Valuation method used      Current value of debtor's
                                                                physical inventory        debtor's interest     for current value          interest
                                                                                          (Where available)


  19.    Raw materials

         None

  20.    Work in progress

         None

  21.    Finished goods, including goods held for resale

         21.1 Golf Tailor Inventory                                                               $748,869.00                                           $748,869.00
                                                                    MM / DD / YYYY


  22.    Other inventory or supplies

         None

  23.    Total of Part 5
         Add lines 19 through 22 (including any additional sheets). Copy the total to line 84.                                                          $748,869.00


  24.    Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
  25.    Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  26.    Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)


  27.    Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         ✔ No. Go to Part 7.
         ❑
         ❑Yes. Fill in the information below.

Official Form 106A/B                                                              Schedule A/B: Property                                                  page 3
Debtor        Golf Tailor, LLC                                                                                  Case number (if known)
             Name



         General description                                                          Net book value of       Valuation method used      Current value of debtor's
                                                                                      debtor's interest       for current value          interest
                                                                                          (Where available)


  28.    Crops — either planted or harvested

         None


  29.    Farm animals Examples: Livestock, poultry, farm-raised fish

         None


  30.    Farm machinery and equipment (Other than titled motor vehicles)

         None

  31.    Farm and fishing supplies, chemicals, and feed

         None


  32.    Other farming and fishing-related property not already listed in Part 6

         None

  33.    Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.                                                                                                $0.00


  34.    Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes

  35.    Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
  36.    Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
  37.    Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 7: Office furniture, fixtures, and equipment; and collectibles


  38.    Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
         ❑No. Go to Part 8.
         ✔Yes. Fill in the information below.
         ❑



Official Form 106A/B                                                           Schedule A/B: Property                                                   page 4
Debtor        Golf Tailor, LLC                                                                                      Case number (if known)
             Name



         General description                                                               Net book value of      Valuation method used      Current value of debtor's
                                                                                           debtor's interest      for current value          interest
                                                                                           (Where available)


  39.    Office furniture

              Conference room table, chairs, office lounge furniture,                                 $3,000.00                                             $3,000.00
              Doug Tewell memorabilia box and other miscellaneous
         39.1 items


  40.    Office fixtures

         None


  41.    Office equipment, including all computer equipment and
         communication systems equipment and software

         None


  42.    Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles


         None


  43.    Total of Part 7
                                                                                                                                                            $3,000.00
         Add lines 39 through 42. Copy the total to line 86.

  44.    Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
  45.    Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 8: Machinery, equipment, and vehicles


  46.    Does the debtor own or lease any machinery, equipment, or vehicles?
         ✔ No. Go to Part 9.
         ❑
         ❑Yes. Fill in the information below.
         General description                                                               Net book value of      Valuation method used      Current value of debtor's
         Include year, make, model, and identification numbers (i.e., VIN, HIN, or         debtor's interest      for current value          interest
         N-number)                                                                         (Where available)


  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


         None


  48.    Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels


Official Form 106A/B                                                               Schedule A/B: Property                                                   page 5
Debtor        Golf Tailor, LLC                                                                                        Case number (if known)
             Name



         None


  49. Aircraft and accessories

         None


  50.    Other machinery, fixtures, and equipment (excluding farm machinery
         and equipment)

         None


  51.    Total of Part 8
                                                                                                                                                                  $0.00
         Add lines 47 through 50. Copy the total to line 87.

  52.    Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes

  53.    Has any of the property listed in Part 8 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 9: Real Property


  54.    Does the debtor own or lease any real property?
         ❑No. Go to Part 10.
         ✔Yes. Fill in the information below.
         ❑

         General description                                    Nature and extent of      Net book value of        Valuation method used       Current value of debtor's
         Include street address or other description such as    debtor's interest in      debtor's interest        for current value           interest
         Assessor Parcel Number (APN), and type of property     property                  (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if available


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest

         55.1 Office Space                                       Lease                                    $1.00                                                   $1.00


  56.    Total of Part 9
                                                                                                                                                                  $1.00
         Add the current value on lines 55.1 through 55.3 and entries from any addition sheets. Copy the total to line 88.

  57.    Is a depreciation schedule available for any of the property listed in Part 9?
         ✔ No
         ❑
         ❑Yes
  58.    Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes


 Part 10: Intangibles and Intellectual Property



Official Form 106A/B                                                              Schedule A/B: Property                                                      page 6
Debtor        Golf Tailor, LLC                                                                                     Case number (if known)
             Name



  59.    Does the debtor have any interests in intangibles or intellectual property?
         ❑No. Go to Part 11.
         ✔Yes. Fill in the information below.
         ❑

         General description                                                           Net book value of       Valuation method used        Current value of debtor's
                                                                                       debtor's interest       for current value            interest
                                                                                       (Where available)


  60.    Patents, copyrights, trademarks, and trade secrets

         60.1 See Attachment #1                                                                  $25,000.00                                               $25,000.00


  61.    Internet domain names and websites

         None


  62.    Licenses, franchises, and royalties

              License Agreement with Santa Fe Holdings, LLC - value                                   $0.00                                                    $0.00
         62.1 included with customer list


  63.    Customer lists, mailing lists, or other compilations

         63.1 Customer List and License                                                           $7,500.00                                                $7,500.00


  64.    Other intangibles, or intellectual property

         None

  65.    Goodwill

         65.1 Goodwill                                                                                $1.00                                                    $1.00


  66.    Total of Part 10
                                                                                                                                                          $32,501.00
         Add lines 60 through 65. Copy the total to line 89.

  67.    Do your lists or records include personally identifiable information of customers? (as defined in 11 U.S.C. §§ 101(41A) and 107)
         ✔ No
         ❑
         ❑Yes
  68.    Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ✔ No
         ❑
         ❑Yes
  69.    Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ❑No
         ✔Yes
         ❑


 Part 11: All other assets




Official Form 106A/B                                                          Schedule A/B: Property                                                       page 7
Debtor        Golf Tailor, LLC                                                                              Case number (if known)
             Name



  70.    Does the debtor own any other assets that have not yet been reported on this form?
         ✔ No. Go to Part 12.
         ❑
         ❑Yes. Fill in the information below.

                                                                                                                                     Current value of debtor's
                                                                                                                                     interest

  71.    Notes receivable
         Description (include name of obligor)

         None


  72.    Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

         None


  73.    Interests in insurance policies or annuities

         None


  74.    Causes of action against third parties (whether or not a lawsuit has been filed)

         None


  75.    Other contingent and unliquidated claims or causes of action of every nature,
         including counterclaims of the debtor and rights to set off claims

         None


  76.    Trusts, equitable or future interests in property

         None


  77.    Other property of any kind not already listed Examples: Season tickets,
         country club membership

         None


  78.    Total of Part 11
                                                                                                                                                        $0.00
         Add lines 71 through 77. Copy the total to line 90.

  79.    Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes




Official Form 106A/B                                                          Schedule A/B: Property                                                page 8
Debtor         Golf Tailor, LLC                                                                                                                  Case number (if known)
              Name



 Part 12: Summary


         Type of property                                                                            Current value of                                Current value
                                                                                                     personal property                               of real property


  80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                               $691,157.16

  81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

  82. Accounts receivable. Copy line 12, Part 3.                                                                       $141,706.80

  83. Investments. Copy line 17, Part 4.                                                                                     $0.00

  84. Inventory. Copy line 23, Part 5.                                                                                 $748,869.00

  85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

  86. Office furniture, fixtures, and equipment; collectibles. Copy line
      43, Part 7.                                                                                                         $3,000.00

  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                              $0.00


                                                                                                                                          ➔                             $1.00
  88. Real property. Copy line 56, Part 9..........................................................................

  89. Intangibles and intellectual property. Copy line 66, Part 10.                                                     $32,501.00

  90. All other assets. Copy line 78, Part 11.                                                  +                            $0.00



  91. Total. Add lines 80 through 90 for each column......                                  91a.                      $1,617,233.96     + 91b.                          $1.00



                                                                                                                                                                                $1,617,234.96
  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92 .................................................................................................




Official Form 206A/B                                                            Schedule A/B: Assets — Real and Personal Property                                               page 9
                                                                                                            Attachment 1

    FAMILY           GOLF TAILOR REFERENCE                  IP TYPE IP CATEGORY COUNTRY   APPLICATION #       REGISTRATION #            STATUS              PRIORITY DATE FILING DATE GRANT DATE EXPIRATION DATE   DESCRIPTION OF PRODUCT
  AUTOPILOT                  AUTOPILOT                     Trademark     Logo     CN          29331383               N/A                 Granted                2/26/2018    2/26/2018  10/6/2018        N/A       Driver
  AUTOPILOT            AUTOPILOT (logo only)               Trademark     Logo      US         87777094            87777094              Accepted                1/30/2018    1/30/2018     N/A           N/A       Driver
  AUTOPILOT                A14 AUTOPILOT                   Trademark    Word       US         87775474               N/A                Accepted                1/29/2018    1/29/2018     N/A           N/A       Driver
  AUTOPILOT                  AUTOPILOT                     Trademark    Word      CN          29331382               N/A                 Granted                2/26/2018    2/26/2018  10/6/2018        N/A       Driver
  AUTOPILOT                  AUTOPILOT                     Trademark    Word       US         87774547               N/A                Accepted                1/29/2018    1/29/2018     N/A           N/A       Driver
  AUTOPILOT                AUTOPILOT A14                   Trademark    Word      CN          29331384               N/A                 Granted                2/26/2018    2/26/2018  10/6/2018        N/A       Driver
  AUTOPILOT       Combination Golf Driver and Tee-Setter     Patent     Design     US         65579479               N/A                  Filed                10/31/2017   10/31/2017     N/A           N/A       Driver
B1 BLUE STRIKE             B1 BLUE STRIKE                    Patent     Design    CN      201730468808.7      ZL201730468808.7           Granted                3/31/2017    9/27/2017     N/A           N/A       swing training aid
B1 BLUE STRIKE             B1 BLUE STRIKE                    Patent     Design     US         29599251            D823406                Granted                3/31/2017    3/31/2017  7/17/2018     7/17/2033    swing training aid
B1 BLUE STRIKE         Blue Strike Training Aide             Patent     Design    CN      201730333877.7      ZL201730333877.7          Published               5/25/2017    5/25/2017  1/30/2018        N/A       swing training aid
B1 BLUE STRIKE         Blue Strike Training Aide             Patent     Design     US         29605368            D822137                Granted                5/25/2017    5/25/2017   7/3/2018      7/3/2033    swing training aid
B1 BLUE STRIKE                     b1                      Trademark     Logo     CN          23679622               N/A         Published for Opposition       4/20/2017    4/20/2017     N/A           N/A       swing training aid
B1 BLUE STRIKE               b1 blue strike                Trademark     Logo     CN          23679621               N/A         Published for Opposition       4/20/2017    4/20/2017     N/A           N/A       swing training aid
B1 BLUE STRIKE               b1 blue strike                Trademark     Logo      US         87423356             5482385                Active                4/24/2017    4/24/2017  7/28/2017        N/A       swing training aid
B1 BLUE STRIKE             B1 BLUE STRIKE                  Trademark    Word      CN          23606632               N/A         Published for Opposition       4/17/2017    4/17/2017     N/A           N/A       swing training aid
B1 BLUE STRIKE             B1 BLUE STRIKE                  Trademark    Word       US         87423280             5487883                Active                4/24/2017    4/27/2017   6/5/2018        N/A       swing training aid
B1 BLUE STRIKE               b1 blue strike                Trademark    Word       JP       2018-091824                                   Filed                              7/17/2018                             swing training aid
B1 BLUE STRIKE               b1 blue strike                Trademark    Device     JP       2018-091826                                   Filed                              7/17/2018                             swing training aid
       C3i                        C3i                        Patent     Design    AU         201617318          AU 201617318              Active                6/30/2016   12/23/2016   3/9/2017    12/23/2026    Wedge
       C3i                        C3i                        Patent     Design    CA            172319              172319                Active                6/30/2016   12/22/2016   9/5/2017      9/5/2022    Wedge
       C3i                        C3i                        Patent     Design    CN      201630292560.9      ZL201630292560.9            Active                6/30/2016    6/30/2016   3/8/2017     6/30/2026    Wedge
       C3i                        C3i                        Patent     Design    GB           6005028             6005028                Active                6/30/2016   12/21/2016 12/21/2016    12/21/2041    Wedge
       C3i                        C3i                        Patent     Design     JP       2016-028661          D1587712                 Active                6/30/2016   12/28/2016  9/15/2017     9/15/2037    Wedge
       C3i                        C3i                        Patent     Design    KR      30-2016-0063407      3009133440000              Active                6/30/2016   12/27/2016  6/29/2017    12/27/2036    Wedge
       C3i                        C3i                        Patent     Design     NZ           422540              422540                Active                6/30/2016   12/23/2016  2/28/2017     6/30/2031    Wedge
       C3i                        C3i                        Patent     Design    TW         105307145            D185657         Not renewed 7/11/19           6/30/2016   11/25/2016     N/A           N/A       Wedge
       C3i                        C3i                        Patent     Design     US         29582139            Unknown          Notice of Allowance          6/30/2016   10/25/2016  Unknown       Unknown      Wedge
       C3i                        C3i                        Patent     Design    VN        3-2016-02706             26711              Published               6/30/2016   12/23/2016     N/A           N/A       Wedge
       C3i                        C3i                      Trademark     Logo     AU           1829941             1829941                Active                9/13/2016     3/6/2017  6/28/2017      3/6/2027    Wedge
       C3i                        C3i                      Trademark     Logo     CA           1825918                N/A               Accepted                9/13/2016     3/6/2017     N/A           N/A       Wedge
       C3i                        C3i                      Trademark     Logo     CN          21286640            21286640                Active                9/13/2016    9/13/2016 11/14/2017    11/13/2027    Wedge
       C3i                        C3i                      Trademark     Logo      EU        016461717           016461717                Active                9/13/2016    3/13/2017  6/29/2017     3/13/2027    Wedge
       C3i                        C3i                      Trademark     Logo      NZ          1061973             1061973                Active                9/13/2016     3/8/2017  9/12/2017     9/13/2026    Wedge
       C3i                        C3i                      Trademark     Logo      US         87176538             5347492                Active                9/20/2016    9/20/2016     N/A           N/A       Wedge
       C3i                        C3i                      Trademark     Logo     VN        4-2016-37668              N/A        Published for Opposition       9/13/2016   11/25/2016     N/A           N/A       Wedge
       C3i                        C3i                      Trademark    Word       US         87318427             5399691                Active                1/30/2017    1/30/2017  2/13/2018     2/13/2028    Wedge
       C3i                        C3i                      Trademark    Word      CN          21286640            21286641                Active                 9/13/216    9/13/2016 11/14/2017    11/13/2027    Wedge
       C3i                        C3i                      Trademark    Word       JP       2016-137194            5930769                Active                9/13/2016    12/5/2016  3/10/2017     3/10/2027    Wedge
       C3i                        C3i                      Trademark    Word      KR      40-2016-0106944             N/A                 Active                9/13/2016    12/1/2016     N/A           N/A       Wedge
       C3i                        C3i                      Trademark    Word      TW         105074839            01850922                Active                9/13/2016   12/14/2016   7/1/2017     6/30/2027    Wedge
       C3i                        C3i                      Trademark    Word       US         87167249             5347431                Active                9/11/2016    9/11/2016     N/A           N/A       Wedge
      SSW                        SSW                         Patent     Design    CN      201830560604.0     ZL201830560604.0            Granted                11/7/2017    10/8/2018     N/A           N/A       Wedge
      SSW                        SSW                         Patent     Design     US         29625141              N/A                  Granted                11/7/2017    11/7/2017 11/15/2018        N/A       Wedge
      SSW                        SSW                       Trademark    Word      CN          25983512            25983512                Active                8/22/2017    8/22/2017  8/28/2018     8/27/2028    Wedge
      SSW                        SSW                       Trademark    Word       US         87577579              N/A              Respond to OA              8/21/2017    8/21/2017     N/A           N/A       Wedge
  Square Strike              Square Strike                 Trademark    Word      CN          36818916                               Received 5/7/19
  Square Strike              Square Strike                 Trademark    Word       US
     Gloves                     Gloves                       Patent     Design     US            N/A                 N/A          Preparing Application          N/A          N/A          N/A          N/A        Gloves
     Gloves                     Gloves                       Patent     Design     US            N/A                 N/A          Preparing Application          N/A          N/A          N/A          N/A        Gloves
     GX-7                        GX-7                        Patent     Design    AU         201711721          AU 201711721             Active               10/7/2016    3/23/2017    5/11/2017    3/23/2027     Driver
     GX-7                        GX-7                        Patent     Design    CA            173853               N/A              Pre-examined            10/7/2016    3/28/2017       N/A          N/A        Driver
     GX-7                        GX-7                        Patent     Design    CN      201630514892.7      ZL201630514892.7           Active               10/7/2016   10/21/2016     6/6/2017   10/21/2026     Driver
     GX-7                        GX-7                        Patent     Design     EU        003821628         003821628-0001            Active               10/7/2016    3/24/2017    3/24/2017    3/24/2022     Driver
     GX-7                        GX-7                        Patent     Design     JP       2017-007367           D1592817               Active               10/7/2016     4/6/2017   11/17/2017       N/A        Driver
     GX-7                        GX-7                        Patent     Design     NZ           422838              422838               Active               10/7/2016    3/23/2017    6/13/2017    10/7/2031     Driver
     GX-7                        GX-7                        Patent     Design     US         29580401            D783105                Active               10/7/2016    10/7/2016     4/4/2017     4/4/2032     Driver
     GX-7                        GX-7                        Patent     Design    VN        3-2017-00361             N/A                 Granted              10/7/2016     3/3/2017       N/A          N/A        Driver
     GX-7                        GX-7                        Patent     Design    CN      201730622212.8      ZL201730622212.8           Granted              11/9/2017   11/9/2017      9/4/2018    12/7/2027     Driver
     GX-7                        GX-7                        Patent     Design     US         29625452               N/A                  Filed               11/9/2017   11/9/2017        N/A          N/A        Driver
     GX-7                        GX-7                      Trademark     Logo     CA           1825908               N/A                Accepted               9/7/2016     3/6/2017       N/A          N/A        Driver
     GX-7                        GX-7                      Trademark     Logo     CN          21229350            21229350               Active               Unknown       9/7/2016    11/7/2017    11/7/2027     Driver
     GX-7                        GX-7                      Trademark     Logo      EU        016443681           016443681               Active                9/7/2016     3/7/2017    6/23/2017     3/7/2027     Driver
     GX-7                        GX-7                      Trademark     Logo      JP       2016-137192            5930767               Active                9/7/2016   12/5/2016     3/10/2017    3/10/2027     Driver
     GX-7                        GX-7                      Trademark     Logo     KR      40-2016-0106935      4013105160000             Active                9/7/2016   12/1/2016    10/11/2017    12/6/2027     Driver
     GX-7                        GX-7                      Trademark     Logo      NZ          1061858             1061858               Active                9/7/2016     3/6/2017     9/7/2016     9/7/2016     Driver
     GX-7                        GX-7                      Trademark     Logo      US         87146799             5313096               Active               8/22/2016   8/22/2016    10/17/2017   10/17/2023     Driver
     GX-7                        GX-7                      Trademark     Logo     VN        4-2017-04673             N/A                Accepted               9/7/2016     3/6/2017       N/A          N/A        Driver
                                                                               Attachment 1

   GX-7           GX-7        Trademark      Logo       CN       26758768            26758768                Active             10/9/2017    10/9/2017    9/14/2018    9/13/2028   Driver
   GX-7           GX-7        Trademark      Logo       EU      017385171           017385171                Active            10/25/2017   10/25/2017    3/18/2018   10/25/2027   Driver
   GX-7           GX-7        Trademark      Logo       JP     2017-133310              N/A         Published for Opposition    10/6/2017    10/6/2017       N/A          N/A      Driver
   GX-7           GX-7        Trademark      Logo       KR   40-2017-0128034            N/A                   Filed            10/12/2017   10/12/2017       N/A          N/A      Driver
   GX-7           GX-7        Trademark      Logo       US       87636367               N/A         Published for Opposition    10/6/2017    10/6/2017       N/A          N/A      Driver
   GX-7           GX-7        Trademark      Logo       VN     4-2017-32903             N/A         Published for Opposition   10/10/2017   10/10/2017       N/A          N/A      Driver
   GX-7           GX-7        Trademark     Word        CN       21229349            21229349                Active             Unknown       9/7/2016    11/7/2017    11/7/2027   Driver
   GX-7           GX-7        Trademark     Word        US       87146780             5292607                Active             8/22/2016    8/22/2016    9/19/2017    9/19/2023   Driver
   GX-7           GX-7        Trademark     Word        CN       26758770            26758770                Active             10/9/2017    10/9/2017    9/21/2018    9/20/2028   Driver
   GX-7           GX-7        Trademark     Word        US       87636297               N/A         Published for Opposition    10/6/2017    10/6/2017       N/A          N/A      Driver
   iRT-5          iRT-5         Patent      Design      CN   201730185252.7             N/A                   Filed            11/22/2016    5/18/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5         Patent      Design      US       29585229            D791894                 Active            11/22/2016   11/22/2016    7/11/2017    7/11/2032   Hybrid Club
   iRT-5          iRT-5         Patent      Design      US       29611630            D834662                 Granted           7/24/2017    7/24/2017    11/27/2018   11/27/2033   Hybrid Club
   iRT-5          iRT-5         Patent    Provisional   US       62491396               N/A                   Filed            4/28/2017    4/28/2017        N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       AU        1829943             1829943                Active             9/14/2017     3/6/2017    6/28/2017     3/6/2027   Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       CA        1825919               N/A                 Accepted            9/14/2016     3/6/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       CN       21304353            21304353                Active             9/14/2016    9/14/2016   11/14/2017   11/13/2027   Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       EU      016462665           016462665                Active             9/14/2016    3/14/2017    6/28/2017    3/14/2027   Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       NZ        1061974             1061974                Active             9/14/2016     3/8/2017    9/12/2017    9/14/2026   Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       US       87176494             5492898                Active             9/20/2016    9/20/2016    6/12/2018       N/A      Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       VN     4-2017-04672             N/A                 Accepted            9/14/2016     3/6/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       CN       21304354            21304354       Rejected, Under Appeal      Unknown      9/14/2016       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark      Logo       US       87176514               N/A           Notice of Allowance       9/20/2017    9/20/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        CN       23679623               N/A         Published for Opposition    4/20/2017    4/20/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        US       87418838               N/A               Abandoned                N/A       4/20/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        CN       21243667            21243667                Active             Unknown       9/8/2016    11/7/2017    11/7/2027   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        JP     2016-137193            5930768                Active              9/8/2016    12/5/2016    3/10/2017    3/10/2027   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        KR   40-2016-0106940      4013034840000              Active              9/8/2016    12/1/2016   11/13/2017   11/13/2027   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        US       87162779             5347407                Active              9/7/2016     9/7/2016   11/28/2017   11/28/2023   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        CN       21243668            21243668                Active             Unknown       9/8/2016    11/7/2017    11/7/2027   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        KR   40-2016-0106941      4013034850000              Active              9/8/2016    12/1/2016   11/13/2017   11/13/2027   Hybrid Club
   iRT-5          iRT-5       Trademark     Word        US       87157683               N/A           Notice of Allowance        9/1/2017     9/1/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        CN          N/A                 N/A         Pending Decision to File       N/A          N/A          N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        CN       23841275               N/A         Published for Opposition    4/28/2017    4/28/2017       N/A          N/A      Hybrid Club
   iRT-5          iRT-5       Trademark     Word        US       87420761               N/A                Suspended            4/21/2017    4/21/2017       N/A          N/A      Hybrid Club
    iS1            iS1          Patent      Design      CN   201730102459.7       CN304341292S               Active            11/16/2016    3/31/2017    11/3/2017    3/31/2027   Driver
    iS1            iS1          Patent      Design      US       29584659            D793503                 Active            11/16/2016   11/16/2016     8/1/2107     8/1/2032   Driver
    iS1            iS1          Patent      Design      AU      201710532          AU 201710532            Registered            8/2/2016    1/31/2017    2/17/2017    1/31/2027   Iron
    iS1            iS1          Patent      Design      CA         172889              172889                Active              8/2/2016     2/1/2017   10/30/2017   10/30/2027   Iron
    iS1            iS1          Patent      Design      CN   201630362121.0      ZL201630362121.0    Not renewed 5/23/19         8/2/2016     8/2/2016    3/15/2017     8/2/2026   Iron
    iS1            iS1          Patent      Design      GB        6006541             6006541                Active              8/2/2016    1/31/2017    1/31/2017    1/31/2042   Iron
    iS1            iS1          Patent      Design      US       29581778            D789469                 Active              8/2/2016   10/21/2016    6/13/2017    6/13/2032   Iron
    iS1            iS1          Patent      Design      CN   201630438764.9       CN304333731S            Abandoned             8/29/2016    8/29/2016    7/10/2017    8/26/2026   Wedge
    iS1            iS1          Patent      Design      US       29581781            D792538                 Active             8/29/2016   10/21/2016    7/18/2017    6/13/2032   Wedge
    iS1            iS1        Trademark      Logo       CN       21033514            21033514                Active             8/19/2016    8/19/2016   10/14/2017   10/13/2027   Club
    iS1            iS1        Trademark      Logo       US       87157646             5313156                Active             8/31/2016    8/31/2016   10/17/2017   10/17/2023   Club
    iS1            iS1        Trademark      Logo       CN       21033513            21033513                Active             8/19/2016    8/19/2016   10/14/2017   10/13/2027   Training Aid
    iS1            iS1        Trademark      Logo       KR   40-2016-0106937      4013034830000              Active             8/19/2016    12/1/2016   11/13/2017   11/13/2027   Training Aid
    iS1            iS1        Trademark      Logo       US       87176607             5342120                Active             9/20/2016    9/20/2016   11/21/2017   11/21/2023   Training Aid
    iS1            iS1        Trademark     Word        US       87084426             5312678                Active             6/27/2016    6/27/2016   10/17/2017   10/17/2023   Line of Club
    iS1            iS1        Trademark     Word        CN       20484168            20484168                Active             6/30/2016    6/30/2016    8/21/2017    8/20/2027   Training Aid
    iS1            iS1        Trademark     Word        US       87085762             5341760                Active             6/28/2016    6/28/2016   11/21/2017   11/21/2023   Training Aid
    iS1            iS1        Trademark     Word        US       87164379             5342040                Active              9/8/2016     9/8/2016   11/21/2017   11/21/2023   Training Aid
Moon Wood         MW8           Patent      Design      CN   201730622194.3             N/A                 Granted             7/24/2017    7/24/2017    12/8/2017       N/A      Club
Moon Wood         MW8           Patent      Design      US       29611630               N/A                   Filed             7/24/2017    7/24/2017       N/A          N/A      Club
Moon Wood         MW8         Trademark      Logo       CN       25442749               N/A              Filing Receipt         7/21/2017    7/21/2017       N/A          N/A      Wood
Moon Wood         MW8         Trademark     Word        US       87716545             5657477               Granted            12/11/2017   12/11/2017    1/15/2019       N/A      Wood
Moon Wood         MW8         Trademark     Word        CN       25442748               N/A              Filing Receipt         7/21/2017    7/21/2017       N/A          N/A      Wood
Moon Wood         MW8         Trademark     Word        US       87536030            87536030                Active             7/20/2017    7/20/2017       N/A          N/A      Wood
Moon Wood         MW8         Trademark     Word        US       87536023             5547229                Active             7/20/2017    7/20/2017    8/21/2018    8/21/2028   Wood
Moon Wood         MW8         Trademark     Word        JP                                                    Filed
Moon Wood         MW8         Trademark     Word        JP                                                    Filed
Plane Finder   Plane Finder     Patent      Utility     US      13147708             8696485                 Active             8/3/2011     8/3/2011    4/15/2014     8/3/2031    Training Aid
Plane Finder   Plane Finder   Trademark      Logo       AU       1829951             1829951                 Active            1/23/2017     3/6/2017    9/21/2017     3/6/2027    Training Aid
Plane Finder   Plane Finder   Trademark      Logo       CA       1825924               N/A                  Accepted           1/23/2017     3/6/2017       N/A          N/A       Training Aid
Plane Finder   Plane Finder   Trademark      Logo       CN      22718740            22718740                 Active            1/23/2017    1/23/2017    2/21/2018    2/20/2038    Training Aid
                                                                                Attachment 1

 Plane Finder     Plane Finder    Trademark     Logo     EU     017001091                N/A         Application Under Examination    1/23/2017    7/20/2017       N/A         N/A       Training Aid
 Plane Finder     Plane Finder    Trademark     Logo     NZ       1061972              1061972                   Active               1/23/2017     3/8/2017    9/12/2017   1/23/2027    Training Aid
 Plane Finder     Plane Finder    Trademark     Logo     VN    4-2017-14170              N/A           Published for Opposition       1/23/2017    5/19/2017       N/A         N/A       Training Aid
 Plane Finder     Plane Finder    Trademark    Word      CN      22753831             22753831                   Active                2/4/2017     2/4/2017    2/21/2018   2/20/2038    Training Aid
 Plane Finder     Plane Finder    Trademark    Word      US      87288017              5348030                   Active                1/3/2017     1/3/2017    2/21/2018   2/20/2038    Training Aid
 Plane Finder     Plane Finder    Trademark    Word      CN      22718741             22718741                   Active               1/23/2017    1/23/2017    2/21/2018   2/20/2038    Training Aid
   Reactor          Reactor       Trademark     Logo     TW     106069871                N/A                     Filed                11/3/2017    11/3/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark     Logo     US      87642220                N/A                     Filed               10/11/2017   10/11/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark     Logo     TW     106069872                N/A                     Filed                11/3/2018    11/3/2018       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark     Logo     US      87642233                N/A           Published for Opposition      10/11/2017   10/11/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark    Word      TW     106060540             01901709                   Active               9/21/2017    9/21/2017     3/1/2018   2/29/2028    Golf Ball
   Reactor          Reactor       Trademark    Word      US      87612340                N/A             Must Respond to OA           9/18/2017    9/18/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark    Word      TW     106060544                N/A                     Filed                9/21/2017    9/21/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark    Word      US      87612364                N/A             Must Respond to OA           9/18/2017    9/18/2017       N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark    Word      TW     106060543             01901711                   Active               9/21/2017    9/21/2017    3/1/2018    2/29/2028    Golf Ball
   Reactor          Reactor       Trademark    Word      US      87612350                N/A             Must Respond to OA              N/A          N/A          N/A         N/A       Golf Ball
   Reactor          Reactor       Trademark    Word      TW     106060541             01901710                   Active              9/21/2017    9/21/2017     3/1/2018    2/29/2028    Golf Ball
   Reactor          Reactor       Trademark    Word      US      87612356                N/A             Must Respond to OA              N/A          N/A          N/A         N/A       Golf Ball
   Ruckus           Ruckus          Patent     Design    CN   201730673322.7      ZL201730673322.7              Granted                  N/A      3/12/2018    10/13/2018      N/A       Iron
   Ruckus           Ruckus          Patent     Design    US      29628124                N/A                     Filed               12/1/2017    12/1/2017        N/A         N/A       Iron
   Ruckus           Ruckus        Trademark    Word      US                              N/A                     Filed                                                                   Iron
   Ruckus           Ruckus        Trademark    Word      CN      29397806                N/A                     Filed                              3/2/2018                             Iron
 Super Sonic      Super Sonic       Patent     Design    CN   201730619574.1      ZL201730619574.1               Filed               10/27/2017   10/27/2017    12/7/2017      N/A       https://www.supersonicgolf.com/
 Super Sonic      Super Sonic       Patent     Design    US      29623836                N/A                    Granted              10/27/2017   10/27/2017       N/A         N/A       https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Logo      CN      25442750                N/A                    Granted               7/21/2017    7/21/2017   10/20/2018      N/A       https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Word      US      87531314              5552110                   Active               7/17/2017    7/17/2017    11/7/2017   11/7/2027    https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Word      CN      25565685                N/A                    Granted               7/28/2017    7/28/2017       N/A         N/A       https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Logo      US      87531301              5547211                   Active               7/17/2017    7/17/2017    8/21/2018   8/21/2028    https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Logo      JP    2019-019132                                       Filed                1/31/2019    1/31/2019                             https://www.supersonicgolf.com/
 Super Sonic      Super Sonic     Trademark    Logo      CN                                                      Filed                1/31/2019    1/31/2019                             https://www.supersonicgolf.com/
 Swing Magic      Swing Magic       Patent    Unknown    US          N/A                 N/A                Waiting to File              N/A          N/A          N/A          N/A      https://www.supersonicgolf.com/
 Swing Magic      Swing Magic     Trademark    Logo      AU        1829944             1829944                   Active               2/17/2017     3/6/2017    9/21/2017     3/6/2027   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Logo      CA        1825922               N/A                    Accepted              2/17/2017     3/6/2017       N/A          N/A      https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Logo      EU      017001264           017001264                   Active               2/17/2017    7/20/2017    11/9/2017    7/20/2027   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Logo      NZ        1061971             1061971                   Active               2/17/2017     3/8/2017    9/12/2017    2/17/2027   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Logo      VN     4-2017-14169             N/A                    Accepted              2/17/2017    5/19/2017       N/A          N/A      https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Logo      US       87326167             5399754                   Active                2/6/2017     2/6/2017    2/13/2018    2/13/2024   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Word      CN       21322546            21322546                   Active               9/18/2016    9/18/2016   11/14/2017   11/13/2027   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Word      US       87287980             5421223                   Active                1/3/2017     1/3/2017    3/13/2018    3/13/2024   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Word      CN       22731206            22731206                   Active               1/24/2017    1/24/2017    2/21/2018    2/20/2038   https://www.getthespeedstik.com
 Swing Magic      Swing Magic     Trademark    Word      US       87312488               N/A                   Abandoned              1/24/2017    1/24/2017       N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    US       29557851               N/A                    Allowed               3/12/2016    3/12/2016       N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    CN    201630074750        CN303855686S                  Active               3/12/2016    3/16/2016    9/14/2016    3/16/2026   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    HK       1600455.2          1600455.2                   Active               3/12/2017    3/16/2016     7/8/2016    3/12/2042   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    US        Unknown               N/A             Preparing Application        Unknown         N/A          N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    CN   201730511553.80     ZL201730511553.8              Active                Unknown     10/25/2017       N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik     Patent     Design    US       29602116            D821519                  Granted                4/28/2017    4/28/2017    6/26/2018    6/26/1933   https://www.getthespeedstik.com
 Super Sonic      Super Sonic       Patent     Utility   US        Unknown               N/A                    Filed                 Unknown      Unknown         N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      CN       19253411            19253411                  Active                3/9/2016     3/9/2016     4/14/2017    4/13/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      HK        Unknown           303707190                  Active                3/9/2016     3/9/2016     10/6/2016     3/8/2026   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      US       86933074             5072257                  Active                3/8/2016     3/8/2016     11/1/2016    11/1/2022   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      AU        1826700             1826700                  Active               8/18/2016    2/17/2017     6/14/2017    2/17/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      CA        1823390             1001596                  Active               8/18/2016    2/17/2017     7/26/2018    726/2033    https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      CN       21018355            21018355                  Active               Unknown      8/18/2016    10/14/2017   10/13/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      EU      016382021           016382021                  Active               8/18/2016    2/17/2017     6/23/2017    2/17/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      JP     2016-137191            5930766                  Active               8/18/2016    12/5/2016     3/10/2017    3/10/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Logo      VN     4-2017-03179             N/A           Published for Opposition      8/18/2016    2/17/2017        N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      JP          N/A                 N/A                  Searching                 N/A          N/A           N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      US       87048674               N/A             Notice of Allowance         5/24/2016    5/24/2016        N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      CN       21157354            21157354                  Active               8/31/2016    8/31/2016    10/28/2017   10/27/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      US       87048682               N/A             Notice of Allowance         5/24/2016    5/24/2016        N/A          N/A      https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      CN       21018356            21018356                  Active               8/18/2016    8/18/2106    10/14/2017   10/13/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      JP     2016-137190            5930765                  Active               8/18/2016    12/5/2016     3/10/2017    3/10/2027   https://www.getthespeedstik.com
The Speed Stik   The Speed Stik   Trademark    Word      US        Unknown            Unknown                  Licenses                 N/A          N/A           N/A          N/A      https://www.getthespeedstik.com
  Unknown          Unknown          Patent     Design    CN   201730574988.7      ZL201730574988.7             Granted                  N/A          N/A         6/8/2018   11/20/2027
  Unknown          Unknown          Patent     Design    US       29611616               N/A                    Filed                7/24/2017    7/24/2017        N/A          N/A
                                                                                          Attachment 1

     Unknown               Unknown            Patent     Design    US      29619817             D840483                Granted             10/2/2017    10/2/2017    2/12/2019   2/12/2034
     Unknown               Unknown          Trademark     Logo     CN      27067174                N/A               Abandoned            10/25/2018   10/25/2018       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Logo     US      87635578                N/A               Abandoned             10/5/2017    10/5/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Logo     US      87635608                N/A               Abandoned             10/5/2017    10/5/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Logo     CN      27067175                N/A               Abandoned            10/25/2018   10/25/2018       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Logo     US      87635564                N/A               Abandoned             10/5/2017    10/5/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758762             26758762                Active             10/9/2017    10/9/2017    9/14/2018   9/13/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633837                N/A               Abandoned             10/4/2017    10/4/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758764             26758764                Active             10/9/2017    10/9/2017    9/14/2018   9/13/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633857                N/A               Abandoned             10/4/2017    10/4/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758763             26758763                Active             10/9/2017    10/9/2017    9/21/2018   9/20/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633846                N/A               Abandoned             10/4/2017    10/4/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758765             26758765                Active             10/9/2017    10/9/2017    9/14/2018   9/13/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633789                N/A               Abandoned             10/4/2017    10/4/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758767             26758767                Active             10/9/2017    10/9/2017    9/21/2018   9/20/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633824                N/A         Published for Opposition    10/4/2017    10/4/2017       N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     CN      26758766             26758766                Active            10/9/2017    10/9/2017     9/21/2018   9/20/2028    Irons
     Unknown               Unknown          Trademark     Word     US      87633804                N/A               Abandoned            10/4/2017    10/4/2017        N/A         N/A       Irons
     Unknown               Unknown          Trademark     Word     US      85815888              4464214                Active              1/4/2013     1/4/2013     1/7/2014    1/7/2020
     Unknown               Unknown          Unknown     Unknown    US        N/A                   N/A          Preparing Application         N/A          N/A          N/A         N/A
       X59                   X59              Patent     Design    AU     201716006            201716006                Active            3/31/2017    9/29/2017    10/23/2017   9/29/2022    Driver
       X59                   X59              Patent     Design    CA      177381.0               177381               Granted            3/31/2017    9/28/2017     10/5/2018   10/5/2028    Driver
       X59                   X59              Patent     Design    CN   201730468810.4      ZL201730468810.4            Active            3/31/2017    9/29/2017     2/16/2018   9/29/2027    Driver
       X59                   X59              Patent     Design    EP   004381770-0001             N/A                   Filed            3/31/2017    10/2/2017        N/A         N/A       Driver
       X59                   X59              Patent     Design    US      29599237            D821513S                Granted            3/31/2017    3/31/2017     6/26/2018   6/26/2033    https://www.x59golf.com/
       X59                   X59            Trademark     Word     CN      23444730                N/A              Filing Receipt         Unknown      4/7/2017        N/A         N/A       https://www.x59golf.com/
       X59                   X59            Trademark     Word     US      87407609              5487816                Active            4/11/2017    4/11/2017      6/5/2018      N/A       https://www.x59golf.com/
       X59                   X59            Trademark     Word     CN      22780941             22780941                Active             2/9/2017     2/9/2017    2/21/2018    2/20/2038    https://www.x59golf.com/
       X59                   X59            Trademark     Word     US      87330707              5541877                Active             2/9/2017     2/9/2017        N/A         N/A       https://www.x59golf.com/
       XE1                   XE1            Copyright    Images    US                                                                                    8/2/2016
       XE1                   XE1              Patent     Design    US        Unknown               N/A                  Filed              Unknown      4/19/2016       N/A          N/A
       XE1                   XE1              Patent     Design    VN          N/A                 N/A                Unknown                 N/A          N/A          N/A          N/A
       XE1                   XE1              Patent     Design    HK       1600755.9           1600755.9               Active            12/11/2015     4/4/2016    9/15/2016     4/3/2041
       XE1                   XE1              Patent     Design    TW      105302160             D180955                Active            12/11/2015    4/22/2016    1/21/2017    4/21/2028
       XE1                   XE1              Patent     Design    US       29548327             D779007                Active            12/11/2015   12/11/2015    2/14/2017    2/14/2032
       XE1                   XE1              Patent     Design    VN     3-2016-00683        3-2016-00683              Active            12/11/2015    4/21/2016   10/26/2017   10/26/2032
       XE1                   XE1              Patent     Design    CN   201630138472.3      ZL201630138472.3            Active             4/19/2016    4/22/2016    1/25/2017    4/22/2026
       XE1                   XE1              Patent     Design    HK       1600756.1           1600756.1               Active             4/19/2016    4/22/2016    9/15/2016    4/21/2041
       XE1                   XE1              Patent     Design    TW          N/A                 N/A                Unknown                 N/A          N/A          N/A          N/A
       XE1                   XE1              Patent     Design    US       29561731               N/A                  Filed              4/19/2016    4/19/2016       N/A          N/A
       XE1                   XE1            Trademark     Logo     CN       21033515            21033515                Active             8/19/2016    8/19/2016   10/14/2017   10/13/2027
       XE1                   XE1            Trademark     Logo     CN       19963127            19963127                Active             5/16/2016    5/16/2016    1/14/2018    1/13/2038
       XE1                   XE1            Trademark     Logo     JP     2016-114233            5982794                Active             5/16/2016   10/17/2016    9/22/2017    9/22/2027
       XE1                   XE1            Trademark     Logo     KR   40-2016-0085566      4013105080000              Active             5/16/2016   10/18/2016   10/17/2017    12/6/2027
       XE1                   XE1            Trademark     Logo     US       87053447             5082368                Active             5/28/2016    5/28/2016   11/15/2016   11/15/2022
       XE1                   XE1            Trademark     Logo     CN       20453095               N/A                 Rejected            Unknown      6/28/2016       N/A          N/A
       XE1                   XE1            Trademark     Word     CN       19253410            19253410                Active              3/3/2016     3/9/2016    4/14/2017    4/13/2027
       XE1                   XE1            Trademark     Word     HK      303704535           303704535                Active              3/3/2016     3/7/2016    8/17/2016     3/6/2026
       XE1                   XE1            Trademark     Word     US       86928226            86928226                Active              3/3/2016     3/3/2016     3/5/2018       N/A
       XE1                   XE1            Trademark     Word     VN     4-2016-11052             N/A         Published for Opposition     3/3/2016    4/21/2016       N/A          N/A
       XE1                   XE1            Trademark     Word     US       87084424               N/A                  Active            6/27/2016     6/27/2016       N/A          N/A
                                              Patent     Utility   US       10249481             7081053                Active            4/14/2003     4/14/2003    7/25/2006    4/18/2023
Forward Press Wedge   Forward Press Wedge     Patent     Design    US       29657609                                                      7/24/2018    7/24/2018                              Wedge
Forward Press Wedge   Forward Press Wedge     Patent     Design    CN    20183052681.5                                                                                                        Wedge
Forward Press Wedge   Forward Press Wedge   Trademark     Word     US       87901948            5671563                Granted             5/1/2018     5/1/2018    6/141/2016                Wedge
Forward Press Wedge   Forward Press Wedge   Trademark     Word     CN       30646054                                   Granted             5/3/2018     5/3/2018                              Wedge
 Linear Conpression    Linear Conpression     Patent     Design    US       29662179                                    Filed              9/4/2018     9/4/2018                              Training Aid
 Linear Conpression    Linear Conpression     Patent     Design    CN       30482317        ZL201830641837.3           Granted                                      3/22/2019    11/12/2028   Training Aid
 Linear Conpression    Linear Conpression   Trademark     Word     US       87891121                                   Active                           4/24/2018   7/10/2018                 Training Aid
 Linear Conpression    Linear Conpression   Trademark     Word     CN       30482317                                   Granted             4/25/2018    4/25/2018   12/6/2018     3/6/2029    Training Aid
     Vixa V12              Vixa V12           Patent     Design    US       29673026                                    Filed             12/11/2018   12/11/2018                             Fairway Wood
     Vixa V12              Vixa V12           Patent     Design    CN   201930297703.9                                                                                                        Fairway Wood
     Vixa V12              Vixa V12         Trademark     Word     US      88121474                                     Filed                                                                 Fairway Wood
     Vixa V12              Vixa V12         Trademark     Word     CN      33550750                                     Filed             9/17/2018    9/17/2018                              Fairway Wood
   Whippy Driver         Whippy Driver        Patent     Design    US                                                                                                                         Training Aid
   Whippy Driver         Whippy Driver        Patent     Design    CN                                                                                                                         Training Aid
                                                                         Attachment 1

Whippy Driver     Whippy Driver     Trademark   Word     US   88111158              Published for Opposition   9/10/2018    9/10/2018    Training Aid
Whippy Driver     Whippy Driver     Trademark   Word     CN   34198640                       Filed             10/23/2018   10/23/2018   Training Aid
Stand up Putter   Stand up Putter     Patent    Design   US                                                                              Putter
Stand up Putter   Stand up Putter     Patent    Design   CN                                                                              Putter
Stand up Putter   Stand up Putter   Trademark   Word     US   88141125              Published for Opposition   10/3/2018    10/3/2018    Putter
Stand up Putter   Stand up Putter   Trademark   Word     CN   33883142                       Filed             10/8/2018    10/8/2018    Putter
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                     Northern District of Texas


 Case number (if known):                                                                                                                         ❑Check if this is an
                                                                                                                                                     amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,          Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                                  Amount of claim            Value of collateral
                                                                                                                                  Do not deduct the          that supports this
                                                                                                                                  value of collateral.       claim

2.1 Creditor’s name                                                  Describe debtor’s property that is subject to a lien                   $64,560.33                   unknown
    American Express                                                 Describe the lien
                                                                     Non-purchase Money
        Creditor's mailing address
                                                                     Is the creditor an insider or related party?
        PO Box 981531                                                ❑✔ No
        El Paso, TX 79998                                            ❑Yes.
        Creditor's email address, if known                           Is anyone else liable on this claim?
                                                                     ❑✔ No
        Date debt was incurred                                       ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                           1   0    0   9    Check all that apply.
                                                           ❑Contingent
                                                           ❑Unliquidated
        Do multiple creditors have an interest in the same

                                                           ✔ Disputed
        property?
        ✔ No.
        ❑                                                  ❑
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                    $1,884,857.11




Official Form 206D                                            Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
Debtor      Golf Tailor, LLC                                                                                         Case number (if known)
           Name

                                                                                                                            Column A               Column B
 Part 1: Additional Page
                                                                                                                            Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous                   Do not deduct the      that supports this
 page.                                                                                                                      value of collateral.   claim

2.2 Creditor’s name                                           Describe debtor’s property that is subject to a lien                 $1,820,296.78            $141,706.80
    Clear Finance Technology Corporation                      Accounts Receivable
                                                              Describe the lien
     Creditor's mailing address
                                                              Non-purchase Money
      548 Market Street #68100
                                                              Is the creditor an insider or related party?
      San Francisco, CA 94104                                 ❑✔ No
     Creditor's email address, if known                       ❑Yes.
                                                              Is anyone else liable on this claim?
     Date debt was incurred                                   ❑✔ No
     Last 4 digits of account                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number                                             As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?                                          ❑Contingent
     ✔ No.
     ❑                                                  ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.

          ❑Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Debtor      Golf Tailor, LLC                                                                                    Case number (if known)
           Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     American Express Bank, FSB                                                                               Line     2.1
     4315 South 2700 West
     Salt Lake City, UT 84184

     CT Lien Solutions                                                                                        Line     2.1
     PO Box 29071
     Glendale, CA 91209

     CT Corporation Systems                                                                                   Line     2.2
     PO Box 29071
     Glendale, CA 91209

     CT Corporation Systems                                                                                   Line     2.2
     Attn: SPRS
     330 N. Brand Blvd. Suite 700
     Glendale, CA 91203




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 3
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                     Total claim                   Priority amount

       Priority creditor’s name and mailing address                  As of the petition filing date, the claim is:
2.1                                                                  Check all that apply.
                                                                     ❑ Contingent
                                                                     ❑ Unliquidated
                                                                     ❑ Disputed
                                                                     Basis for the claim:
       Date or dates debt was incurred

                                                                     Is the claim subject to offset?
       Last 4 digits of account                                      ❑ No
       number                                                        ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address                  As of the petition filing date, the claim is:
2.2                                                                  Check all that apply.
                                                                     ❑ Contingent
                                                                     ❑ Unliquidated
                                                                     ❑ Disputed
                                                                     Basis for the claim:
       Date or dates debt was incurred

                                                                     Is the claim subject to offset?
       Last 4 digits of account                                      ❑ No
       number                                                        ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1 of 10
Debtor       Golf Tailor, LLC                                                                                       Case number (if known)
            Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $15,000.00
       4 U Management, LLC                                                     Check all that apply.
                                                                               ❑ Contingent
       34049 Reflection Bay Drive                                              ❑ Unliquidated
                                                                               ❑ Disputed
       Knoxville, TN 37938
                                                                               Basis for the claim: Non-purchase Money
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $9,878.22
       AMH Sports                                                              Check all that apply.
                                                                               ❑ Contingent
       12222 Bell Ranch Drive                                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Santa Fe Springs, CA 90670
                                                                               Basis for the claim: Non-purchase Money
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $80,000.00
       Andy North                                                              Check all that apply.
                                                                               ❑ Contingent
       625 N. Segoe Road                                                       ❑ Unliquidated
                                                                               ❑ Disputed
       Madison, WI 53705
                                                                               Basis for the claim: Non-purchase Money
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $297,500.00
3.4                                                                            Check all that apply.
       Arron Oberholser
                                                                               ❑ Contingent
       5901 E. Via Los Caballos                                                ❑ Unliquidated
                                                                               ❑ Disputed
       Paradise Valley, AZ 85253
                                                                               Basis for the claim: Non-purchase Money
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $85,000.00
3.5                                                                            Check all that apply.
       Bobby Wilson
                                                                               ❑ Contingent
       Desert Dunes Golf Course                                                ❑ Unliquidated
                                                                               ❑ Disputed
       19300 Palm Drive                                                        Basis for the claim: Non-purchase Money
       Desert Hot Springs, CA 92240                                            Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
                                                                               ❑ Yes
       Date or dates debt was incurred

       Last 4 digits of account number




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 10
Debtor        Golf Tailor, LLC                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,005,744.43
         Brex                                                              Check all that apply.
                                                                           ❑ Contingent
         405 Howard Street Suite 200                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94105
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,048,375.00
         Competitive Edge Media Management                                 Check all that apply.
                                                                           ❑ Contingent
         118 S. Main Street                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Templeton, CA 93465
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $1,359,817.70
         Corporate Disk.Company                                            Check all that apply.
                                                                           ❑ Contingent
         Attn: AR                                                          ❑ Unliquidated
                                                                           ❑ Disputed
         PO Box 93                                                         Basis for the claim: Non-purchase Money
         Mchenry, IL 60051                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $14,612.99
3.9                                                                        Check all that apply.
         Criteo Australia Pty Ltd
                                                                           ❑ Contingent
         Ste 426-428- 4th Fl                                               ❑ Unliquidated
         5 Lime St.                                                        ❑ Disputed
                                                                           Basis for the claim: Non-purchase Money
         King Street Wharf
                                                                           Is the claim subject to offset?
         Sydney, New South Wales, 2000 Australia,                          ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $431,981.28
3.10                                                                       Check all that apply.
         Criteo Corp.
                                                                           ❑ Contingent
         387 Park Avenue South 11 and 12th Floor                           ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10016
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3 of 10
Debtor        Golf Tailor, LLC                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $12,534.54
         Doug Tewell                                                       Check all that apply.
                                                                           ❑ Contingent
         16377 Scotland Way                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Edmond, OK 73013
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $2,019,343.21
         Facebook.com Ads                                                  Check all that apply.
                                                                           ❑ Contingent
         1601 Willow Road                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Menlo Park, CA 94025
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $2,061,897.85
         Google, LLC                                                       Check all that apply.
                                                                           ❑ Contingent
         1600 Amphitheatre Pkwy                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Mountain View, CA 94043
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $366,769.92
3.14                                                                       Check all that apply.
         Hank Haney
                                                                           ❑ Contingent
         2408 Victory Park Lane #733                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75219
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $69,466.86
3.15                                                                       Check all that apply.
         Harris Bricken
                                                                           ❑ Contingent
         600 Steward Street Suite 1200                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Seattle, WA 98101
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4 of 10
Debtor        Golf Tailor, LLC                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $910.00
         Lewis, Brisbois, Bisgaard & Smith, LLP                            Check all that apply.
                                                                           ❑ Contingent
         633 W. Fifth Street Suite 4000                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90071
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $67,906.40
         Marks & Clerk Hong Kong                                           Check all that apply.
                                                                           ❑ Contingent
         Level 9, Cyberport 1                                              ❑ Unliquidated
         Cyberport Road                                                    ❑ Disputed
                                                                           Basis for the claim: Non-purchase Money
         Pok Fu Lam, Hong Kong 00000
                                                                           Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $288,400.00
         OCTAGON, Inc                                                      Check all that apply.
                                                                           ❑ Contingent
         13575 Valley Mills Drive                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Frisco, TX 75034
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $101,127.50
3.19                                                                       Check all that apply.
         Outbrain, Inc.
                                                                           ❑ Contingent
         39 West 13th Street 3rd Floor                                     ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10011
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $4,000.00
3.20                                                                       Check all that apply.
         Paul Larsen Consulting
                                                                           ❑ Contingent
         5 Carlson Terrace                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Fishkill, NY 12524
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5 of 10
Debtor        Golf Tailor, LLC                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $27,500.00
         Peter Kostis                                                      Check all that apply.
                                                                           ❑ Contingent
         9160 N. 69th Street                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Paradise Valley, AZ 85253
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $15,626.00
         Phil Chapman                                                      Check all that apply.
                                                                           ❑ Contingent
         Filman Marketing                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         York House, Chichester Road Dorking                               Basis for the claim: Non-purchase Money
         Surrey, RH4 1LR, UK,                                              Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $256,423.22
         R2B Media LLC                                                     Check all that apply.
                                                                           ❑ Contingent
         300 Vesey Street 12th Floor                                       ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10282
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $360,000.00
3.24                                                                       Check all that apply.
         Sheri Justus - Employee
                                                                           ❑ Contingent
         1001 Wakefield Road                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Perry, OK 73077
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $54,634.22
3.25                                                                       Check all that apply.
         Sino Golf Manufacturing Co., Ltd.
                                                                           ❑ Contingent
         Unit K, 20/F., Kings Wing Plaza 2                                 ❑ Unliquidated
                                                                           ❑ Disputed
         1 On Kwan Street                                                  Basis for the claim: Non-purchase Money
         Shek Mun Shatin, N.T. Hong Kong,                                  Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6 of 10
Debtor        Golf Tailor, LLC                                                                                Case number (if known)
             Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $573,504.66
         Taboola Inc                                                       Check all that apply.
                                                                           ❑ Contingent
         16 Madison Square West 7th Floor                                  ❑ Unliquidated
                                                                           ❑ Disputed
         New York, NY 10010
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $27,000.00
         TGA Productions LLC                                               Check all that apply.
                                                                           ❑ Contingent
         6876 E. Whispering Mesquite Trail                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Scottsdale, AZ 85266
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:               $62,500.00
         The Speed Stik                                                    Check all that apply.
                                                                           ❑ Contingent
         8305 Davenport Street                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Omaha, NE 68114
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $22,869.91
3.29                                                                       Check all that apply.
         Twitter, Inc
                                                                           ❑ Contingent
         1355 Market Street Suite 900                                      ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94103
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $153,630.22
3.30                                                                       Check all that apply.
         Verizon Media Inc.
                                                                           ❑ Contingent
         14010 FNB Parkway                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Omaha, NE 68154
                                                                           Basis for the claim: Non-purchase Money
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7 of 10
Debtor        Golf Tailor, LLC                                                                            Case number (if known)
             Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:               $327,800.00
         Watermark Bank                                                Check all that apply.
                                                                       ❑ Contingent
         921 NW 63rd Street                                            ❑ Unliquidated
                                                                       ❑ Disputed
         Oklahoma City, OK 73116
                                                                       Basis for the claim: Non-purchase Money
                                                                       Is the claim subject to offset?
         Date or dates debt was incurred                               ✔ No
                                                                       ❑
         Last 4 digits of account number   7   0   0    5              ❑ Yes




Official Form 206E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8 of 10
Debtor        Golf Tailor, LLC                                                                                   Case number (if known)
             Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Dewitt Paruolo & Meek                                                        Line 3.26

         PO Box 138800                                                                ❑ Not listed. Explain
         Oklahoma City, OK 73113

 4.2     Latham, Steele, Lehman, Ratcliff                                             Line 3.25

         Freije & Carter, P.C.                                                        ❑ Not listed. Explain
         1515 E. 71 St. Suite 200
         Tulsa, OK 74136




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 9 of 10
Debtor       Golf Tailor, LLC                                                                         Case number (if known)
             Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $0.00




  5b. Total claims from Part 2                                                        5b.              $11,221,754.13
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $11,221,754.13
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 10 of 10
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                             Chapter   11                                                        ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is         Office Space                               Citizens Bank of Edmond
2.1     for and the nature of the debtor’s
        interest                                                                               10 N. Broadway

        State the term remaining                                                               Edmond, OK 73034
                                                    9 months
        List the contract number of any
        government contract

        State what the contract or lease is         Storage                                    Extra Space Storage
2.2     for and the nature of the debtor’s
        interest                                    0 months                                   1008 Waterwood Parkway

        State the term remaining                                                               Edmond, OK 73034

        List the contract number of any
        government contract

        State what the contract or lease is         License Agreement                          Santa Fe Holdings, LLC
2.3     for and the nature of the debtor’s
        interest

        State the term remaining                    0 months
        List the contract number of any
        government contract

        State what the contract or lease is
2.4     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract


        State what the contract or lease is
2.5     for and the nature of the debtor’s
        interest

        State the term remaining

        List the contract number of any
        government contract




Official Form 206G                                             Schedule G: Executory Contracts and Unexpired Leases                                              page 1 of 1
 Fill in this information to identify the case:

 Debtor name                                       Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1
                                                  Street




                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
Debtor      Golf Tailor, LLC                                                                             Case number (if known)
            Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                  that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         ✔
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ✔
         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ✔
         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ✔
         ❑      Schedule H: Codebtors (Official Form 206H)

         ✔
         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ✔
         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.



         Executed on 05/28/2021
                          MM/ DD/ YYYY
                                                                                 ✘ /s/ Neil Goldstein
                                                                                      Signature of individual signing on behalf of debtor


                                                                                       Neil Goldstein
                                                                                      Printed name


                                                                                      Chief Restructuring Office
                                                                                      Position or relationship to debtor




Official Form B202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:

 Debtor name                                                        Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                                 Northern District of Texas


 Case number (if known):                                                                         Chapter           11                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                $1.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                          $1,617,233.96

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                        $1,617,234.96




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                           $1,884,857.11



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                    $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +           $11,221,754.13




 4. Total liabilities..............................................................................................................................................................................                       $13,106,611.24

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may          Sources of revenue                       Gross revenue
          be a calendar year                                                                       Check all that apply                    (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                                ✔ Operating a business
                                                                                                  ❑                                                           $3,279,025.93
         fiscal year to filing date:              From 01/01/2021
                                                         MM/ DD/ YYYY
                                                                         to    Filing date
                                                                                                  ❑Other

         For prior year:                          From 01/01/2020        to    12/31/2020         ✔ Operating a business
                                                                                                  ❑                                                          $18,736,701.00
                                                         MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2019        to    12/31/2019         ✔ Operating a business
                                                                                                  ❑                                                          $37,538,023.00
                                                         MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                  Description of sources of revenue        Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2021           to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2020           to    12/31/2020
                                                       MM/ DD/ YYYY            MM/ DD/ YYYY


       For the year before that:              From 01/01/2019           to    12/31/2019
                                                       MM/ DD/ YYYY            MM/ DD/ YYYY




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 1
Debtor           Golf Tailor, LLC                                                                                Case number (if known)
               Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                             Dates             Total amount or value            Reasons for payment or transfer
                                                                                                               Check all that apply


 3.1.    Corporate Disk.Company                             Last 90 days                                       ❑Secured debt
        Creditor's name
                                                                                                               ❑Unsecured loan repayments
         PO Box 93
        Street
                                                                                                               ✔Suppliers or vendors
                                                                                                               ❑
         Attn: AR                                                                                              ❑Services
                                                                                                               ❑Other
         Mchenry, IL 60051
        City                         State   ZIP Code


 3.2.    Competitive Edge Media Management                  Last 90 days                                       ❑Secured debt
        Creditor's name
                                                                                                               ❑Unsecured loan repayments
         118 S. Main Street
        Street
                                                                                                               ✔Suppliers or vendors
                                                                                                               ❑
                                                                                                               ❑Services
                                                                                                               ❑Other
         Templeton, CA 93465
        City                         State   ZIP Code


 3.3.    Titan World Wide                                   Last 90 days                                       ❑Secured debt
        Creditor's name
                                                                                                               ❑Unsecured loan repayments
         16410 Bloomfield Avenue
        Street
                                                                                                               ✔Suppliers or vendors
                                                                                                               ❑
                                                                                                               ❑Services
                                                                                                               ❑Other
         Cerritos, CA 90703
        City                         State   ZIP Code


 3.4.    National Golf Foundation, Inc.                     Last 90 days                                       ❑Secured debt
        Creditor's name
                                                                                                               ❑Unsecured loan repayments
         501 N. Highway A1A
        Street
                                                                                                               ✔Suppliers or vendors
                                                                                                               ❑
                                                                                                               ❑Services
                                                                                                               ❑Other
         Jupiter, FL 33477
        City                         State   ZIP Code


 3.5.    Maropost Inc                                       Last 90 days                                       ❑Secured debt
        Creditor's name
                                                                                                               ❑Unsecured loan repayments
                                                                                                               ✔Suppliers or vendors
                                                                                                               ❑
        Street
         108 University Ave., Suite 5002 Toronto ON M5H
                                                                                                               ❑Services
         0A2                                                                                                   ❑Other

        City                         State   ZIP Code




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Debtor            Golf Tailor, LLC                                                                                Case number (if known)
                 Name



 3.6.    Black Fish Meida, LLC                                 Last 90 days                                     ❑Secured debt
         Creditor's name
                                                                                                                ❑Unsecured loan repayments
         1614 NE 9th Street
         Street
                                                                                                                ✔Suppliers or vendors
                                                                                                                ❑
                                                                                                                ❑Services
                                                                                                                ❑Other
         Fort Lauderdale, FL 33304
         City                        State      ZIP Code


 3.7.    Teaveli Inc                                           Last 90 days                                     ❑Secured debt
         Creditor's name
                                                                                                                ❑Unsecured loan repayments
         340 S. Lemon Ave. #6672
         Street
                                                                                                                ✔Suppliers or vendors
                                                                                                                ❑
                                                                                                                ❑Services
                                                                                                                ❑Other
         Walnut, CA 91789
         City                        State      ZIP Code


 3.8.    Fractional Supply Chain Services                      Last 90 days                                     ❑Secured debt
         Creditor's name
                                                                                                                ❑Unsecured loan repayments
                                                                                                                ✔Suppliers or vendors
                                                                                                                ❑
         Street
                                                                                                                ❑Services
                                                                                                                ❑Other
         City                        State      ZIP Code


 3.9.    La Vita Bella Holdings Limited                        Last 90 days                                     ❑Secured debt
         Creditor's name
                                                                                                                ❑Unsecured loan repayments
                                                                                                                ✔Suppliers or vendors
                                                                                                                ❑
         Street
                                                                                                                ❑Services
                                                                                                                ❑Other
         City                        State      ZIP Code


 3.10.     OMG Commerce                                          Last 90 days                                    ❑Secured debt
          Creditor's name
                                                                                                                 ❑Unsecured loan repayments
           319 N. Main Ave. Suite 130
          Street
                                                                                                                 ✔Suppliers or vendors
                                                                                                                 ❑
                                                                                                                 ❑Services
                                                                                                                 ❑Other
           Springfield, MO 65806
          City                          State    ZIP Code


 3.11.     Star Track Technologies Lda                           Last 90 days                                    ❑Secured debt
          Creditor's name
                                                                                                                 ❑Unsecured loan repayments
                                                                                                                 ✔Suppliers or vendors
                                                                                                                 ❑
          Street
           Largo dos Colegiais, 2 7004-516 Évora Portugal
                                                                                                                 ❑Services
                                                                                                                 ❑Other
          City                          State    ZIP Code




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           page 3
Debtor           Golf Tailor, LLC                                                                                       Case number (if known)
               Name


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.    Tim Oyler                                             within 1 year                   $378,768.76             Salary and Benefits
        Creditor's name
         1985 Windbreak Circle
        Street



         Edmond, OK 73025
        City                         State     ZIP Code

         Relationship to debtor

         Member


 4.2.    Michael Rhine                                         within one year                 $355,000.00             Salary and Benefits
        Creditor's name
         18324 Buccaneer Ter
        Street



         Leesburg, VA 20176
        City                         State     ZIP Code

         Relationship to debtor

         Member



 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                       Value of property



 5.1.
        Creditor's name


        Street




        City                         State     ZIP Code

 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                       Date action was            Amount
                                                                                                                             taken




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 4
Debtor           Golf Tailor, LLC                                                                                     Case number (if known)
               Name



 5.1.
        Creditor's name
                                                               XXXX–
        Street




        City                          State   ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                            Court or agency's name and address                       Status of case

         Taboola, Inc. vs. Golf Tailor, LLC      Damages                                   In the District Court of Oklahoma                        ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
                                                                                           Name

                                                                                                                                                    ❑Concluded
                                                                                           200 NW 4th St
         Case number                                                                       Street

         CJ-2021-405
                                                                                           Oklahoma City, OK 73102
                                                                                           City                             State   ZIP Code

 7.2.    Case title                               Nature of case                            Court or agency's name and address                       Status of case

         Sino Golf Manufacturing Co. vs.         Damages                                   In the District Court of Oklahoma                        ✔Pending
                                                                                                                                                    ❑
                                                                                                                                                    ❑On appeal
         Golf Tailor, LLC                                                                  Name

                                                                                                                                                    ❑Concluded
                                                                                           200 NW 4th St
                                                                                           Street
         Case number

         CJ-2021-850                                                                       Oklahoma City, OK 73102
                                                                                           City                             State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                         Description of the property                             Value


        Custodian’s name
                                                              Case title                                              Court name and address
        Street
                                                                                                                     Name

                                                              Case number                                            Street
        City                          State   ZIP Code



                                                              Date of order or assignment                            City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑


Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Debtor            Golf Tailor, LLC                                                                                      Case number (if known)
                 Name


 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

           Holder Law                                               Attorney’s Fee                                                11/15/2020                     $30,000.00


           Address

          901 Main Street Suite 5320
          Street


           Dallas, TX 75202
          City                          State     ZIP Code


           Email or website address



           Who made the payment, if not debtor?




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Debtor          Golf Tailor, LLC                                                                                      Case number (if known)
                Name


 11.2.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Elementary Business Inc.                                 Funds                                                          Last 12 months                 $90,000.00


          Address

         PO Box 50301
         Street


         Denton, TX 76206
         City                         State    ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Golf Tailor, LLC



 11.3.    Who was paid or who received the transfer?              If not money, describe any property transferred                Dates                 Total amount or
                                                                                                                                                       value

         Holder Law                                               Retainer                                                       05/25/2021                     $15,000.00


          Address

         901 Main Street Suite 5320
         Street


         Dallas, TX 75202
         City                         State    ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Reactor, LLC



 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 7
Debtor          Golf Tailor, LLC                                                                                   Case number (if known)
                Name


 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ✔None
     ❑

 13.1.    Who received the transfer?                         Description of property transferred or payments                 Date transfer        Total amount or
                                                             received or debts paid in exchange                              was made             value




          Address


         Street




         City                        State    ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ❑Does not apply
    Address                                                                                                     Dates of occupancy


 14.1.   13 S. Broadway                                                                                        From     2/2015               To 12/2018
         Street



         Edmond, OK 73083
         City                        State    ZIP Code




 14.1.   103 S. Broadway Suite 210                                                                             From     2015                 To 2/2018
         Street



         Edmond, OK 73034
         City                        State    ZIP Code




 14.1.   201 Harrison Street SE                                                                                From     5/2016               To 2/2018
         Street



         Leesburg, VA 20175
         City                        State    ZIP Code



 Part 8: Health Care Bankruptcies




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 8
Debtor          Golf Tailor, LLC                                                                                      Case number (if known)
                Name


 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ❑No.
     ✔Yes. State the nature of the information collected and retained.
     ❑                                                                      Names, Phone Numbers, Addresses, etc.
                  Does the debtor have a privacy policy about that information?
                  ❑No
                  ✔Yes
                  ❑
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ❑None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 9
Debtor          Golf Tailor, LLC                                                                                          Case number (if known)
                Name


    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1     SunTrust                                             XXXX–                           ✔Checking
                                                                                               ❑                               12/2020                    $0.00
                                                                                               ❑Savings
         Name


         Street
                                                                                               ❑Money market
                                                                                               ❑Brokerage
                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑     No
         Name
                                                                                                                                                            ❑     Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ❑None
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

          Extra Space Storage                                                                                 Conference room table, chairs, decor          ❑     No
         Name
          1008 Waterwood Parkway
                                                                                                             and office lounge furniture                    ✔
                                                                                                                                                            ❑     Yes
         Street


                                                               Address
          Edmond, OK 73034
         City                         State   ZIP Code




 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ✔None
        ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 10
Debtor       Golf Tailor, LLC                                                                                          Case number (if known)
            Name


    Owner’s name and address                                 Location of the property                      Description of the property                    Value


   Name


   Street




   City                            State   ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Case title                                      Court or agency name and address                      Nature of the case                             Status of case

                                                                                                                                                        ❑Pending
    Case number
                                                   Name
                                                                                                                                                        ❑On appeal
                                                                                                                                                        ❑Concluded
                                                   Street




                                                   City                           State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                           Governmental unit name and address                   Environmental law, if known                     Date of notice


   Name                                            Name


   Street                                          Street




   City                    State    ZIP Code       City                           State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.


Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 11
Debtor           Golf Tailor, LLC                                                                                       Case number (if known)
                 Name


    Site name and address                               Governmental unit name and address                Environmental law, if known                 Date of notice


   Name                                                Name


   Street                                              Street




   City                       State     ZIP Code       City                          State    ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑

           Business name and address                          Describe the nature of the business                 Employer Identification number
                                                                                                                  Do not include Social Security number or ITIN.
 25.1.
                                                                                                                 EIN:          –
          Name
                                                                                                                  Dates business existed
          Street
                                                                                                                 From                   To



          City                      State   ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
     ❑None
            Name and address                                                                                       Dates of service

 26a.1.     CFO Shield, LLC                                                                                       From                     To
           Name
            PO Box 953
           Street



            Colleyville, TX 76034
           City                                                    State                     ZIP Code

            Name and address                                                                                       Dates of service

 26a.2.     Shirley Zheng Accounting, LLC                                                                         From                     To
           Name
            13372 Point Rider Lane
           Street



            Herndon, VA 20171
           City                                                    State                     ZIP Code




Official Form 207                                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 12
Debtor         Golf Tailor, LLC                                                                                    Case number (if known)
              Name




 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ✔None
           ❑
            Name and address                                                                                    Dates of service

 26b.1.
                                                                                                                From                   To
           Name


           Street




           City                                                State                     ZIP Code



 26c.      List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
           ❑None
            Name and address                                                                                    If any books of account and records are
                                                                                                                unavailable, explain why
 26c.1.
            CFO Shield, LLC
           Name
            PO Box 953
           Street



            Colleyville, TX 76034
           City                                                State                     ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ✔None
        ❑
            Name and address

 26d.1.
           Name


           Street




           City                                                State                     ZIP Code

 27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?
        ✔ No
        ❑
        ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                   Date of            The dollar amount and basis (cost, market, or
                                                                                                    inventory          other basis) of each inventory




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 13
Debtor          Golf Tailor, LLC                                                                                    Case number (if known)
                Name



          Name and address of the person who has possession of inventory records

 27.1.
         Name


         Street




         City                                        State                 ZIP Code

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                               Address                                                      Position and nature of any interest      % of interest, if any


    The Rutherford Family Trust       1801 Catalina Drive Edmond, OK 73013                          Member,                                  5.00 %


    Tim Oyler                         1985 Windbreak Circle Edmond, OK 73025                        Member,                                  40.00 %

    Douglas F. Tewell 2000            16377 Scotland Way Edmond, OK 73013                           Member,                                  5.00 %
    Trust

    Miles Dickinson Revocable         1 NW 132nd Street Oklahoma City, OK 73114                     Member,                                  5.00 %
    Trust

    Charles B. Darr, III              1425 NW 150th Edmond, OK 73013                                Member,                                  1.66 %

    ROBERT GRAY CHERRY                Oklahoma City, OK 73105                                       Member,                                  1.66 %

    Patrick Bates                     1400 Sherwood Lane Oklahoma City, OK 73116                    Member,                                  1.66 %

    Michael Rhine                     18324 Buccaneer Ter Leesburg, VA 20176                        Chief Marketing Officer, Member          40.00 %
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                               Address                                                      Position and nature of any        Period during which
                                                                                                    interest                          position or interest was held



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 14
Debtor          Golf Tailor, LLC                                                                           Case number (if known)
                Name


          Name and address of recipient                                     Amount of money or              Dates                   Reason for providing
                                                                            description and value of                                the value
                                                                            property

 30.1.   See Response to #4
         Name


         Street




         City                                  State        ZIP Code


          Relationship to debtor




 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                      Employer Identification number of the parent corporation

                                                                                               EIN:          –




 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the pension fund                                                            Employer Identification number of the pension fund

                                                                                               EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 15
Debtor      Golf Tailor, LLC                                                                                        Case number (if known)
           Name


      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         05/28/2021
                      MM/ DD/ YYYY




           ✘ /s/ Neil Goldstein
               Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                      Chief Restructuring Office



         Printed name                                Neil Goldstein



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 16
 Fill in this information to identify the case:

 Debtor name                                      Golf Tailor, LLC

 United States Bankruptcy Court for the:
                                   Northern District of Texas


 Case number (if known):                                                                                                                      ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                                 12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include
claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim
resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.

    Name of creditor and complete                 Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code           and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                                  professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                                  services, and           or disputed      setoff to calculate unsecured claim.
                                                                                  government                               Total claim, if     Deduction for        Unsecured
                                                                                  contracts)                               partially           value of             claim
                                                                                                                           secured             collateral or
                                                                                                                                               setoff
1     Andy North                                                                   Non-purchase                                                                           $80,000.00
      625 N. Segoe Road                                                            Money
      Madison, WI 53705


2     Arron Oberholser                                                             Non-purchase                                                                          $297,500.00
      5901 E. Via Los Caballos                                                     Money
      Paradise Valley, AZ 85253


3     Bobby Wilson                                                                 Non-purchase                                                                           $85,000.00
      Desert Dunes Golf Course                                                     Money
      19300 Palm Drive
      Desert Hot Springs, CA 92240

4     Brex                                                                         Non-purchase                                                                        $1,005,744.43
      405 Howard Street Suite 200                                                  Money
      San Francisco, CA 94105


5     Clear Finance Technology                                                     Non-purchase                               $1,820,296.78         $141,706.80        $1,678,589.98
      Corporation                                                                  Money
      548 Market Street #68100
      San Francisco, CA 94104

6     Competitive Edge Media                                                       Non-purchase                                                                        $1,048,375.00
      Management                                                                   Money
      118 S. Main Street
      Templeton, CA 93465

7     Corporate Disk.Company                                                       Non-purchase                                                                        $1,359,817.70
      Attn: AR                                                                     Money
      PO Box 93
      Mchenry, IL 60051

8     Criteo Corp.                                                                 Non-purchase                                                                          $431,981.28
      387 Park Avenue South 11 and 12th                                            Money
      Floor
      New York, NY 10016



Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
Debtor       Golf Tailor, LLC                                                                                  Case number (if known)
            Name

    Name of creditor and complete         Name, telephone number,         Nature of the claim     Indicate if      Amount of unsecured claim
    mailing address, including zip code   and email address of            (for example, trade     claim is         If the claim is fully unsecured, fill in only unsecured
                                          creditor contact                debts, bank loans,      contingent,      claim amount. If claim is partially secured, fill in total
                                                                          professional            unliquidated,    claim amount and deduction for value of collateral or
                                                                          services, and           or disputed      setoff to calculate unsecured claim.
                                                                          government                               Total claim, if     Deduction for        Unsecured
                                                                          contracts)                               partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
9     Facebook.com Ads                                                     Non-purchase                                                                        $2,019,343.21
      1601 Willow Road                                                     Money
      Menlo Park, CA 94025


10 Google, LLC                                                             Non-purchase                                                                        $2,061,897.85
   1600 Amphitheatre Pkwy                                                  Money
   Mountain View, CA 94043


11 Hank Haney                                                              Non-purchase                                                                          $366,769.92
   2408 Victory Park Lane #733                                             Money
   Dallas, TX 75219


12 Harris Bricken                                                          Non-purchase                                                                           $69,466.86
   600 Steward Street Suite 1200                                           Money
   Seattle, WA 98101


13 Marks & Clerk Hong Kong                                                 Non-purchase                                                                           $67,906.40
   Level 9, Cyberport 1 Cyberport Road                                     Money
   Pok Fu Lam, Hong Kong 00000
   ,

14 OCTAGON, Inc                                                            Non-purchase                                                                          $288,400.00
   13575 Valley Mills Drive                                                Money
   Frisco, TX 75034


15 Outbrain, Inc.                                                          Non-purchase                                                                          $101,127.50
   39 West 13th Street 3rd Floor                                           Money
   New York, NY 10011


16 R2B Media LLC                                                           Non-purchase                                                                          $256,423.22
   300 Vesey Street 12th Floor                                             Money
   New York, NY 10282


17 Sheri Justus - Employee                                                 Non-purchase                                                                          $360,000.00
   1001 Wakefield Road                                                     Money
   Perry, OK 73077


18 Taboola Inc                                                             Non-purchase                                                                          $573,504.66
   16 Madison Square West 7th Floor                                        Money
   New York, NY 10010


19 Verizon Media Inc.                                                      Non-purchase                                                                          $153,630.22
   14010 FNB Parkway                                                       Money
   Omaha, NE 68154


20 Watermark Bank                                                          Non-purchase                                                                          $327,800.00
   921 NW 63rd Street                                                      Money
   Oklahoma City, OK 73116



Official Form 204                         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                                  DALLAS DIVISION

IN RE: Golf Tailor, LLC                                                                      CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       05/28/2021              Signature                                    /s/ Neil Goldstein
                                                                      Neil Goldstein, Chief Restructuring Office
4 U Management, LLC
34049 Reflection Bay Drive
Knoxville, TN 37938




American Express
PO Box 981531
El Paso, TX 79998




American Express Bank, FSB
4315 South 2700 West
Salt Lake City, UT 84184




AMH Sports
12222 Bell Ranch Drive
Santa Fe Springs, CA 90670




Andy North
625 N. Segoe Road
Madison, WI 53705




Arron Oberholser
5901 E. Via Los Caballos
Paradise Valley, AZ 85253




Attorney General of Texas
Collections Division Bankruptcy Section
PO Box 12548
Austin, TX 78711-2548



Bobby Wilson
Desert Dunes Golf Course
19300 Palm Drive
Desert Hot Springs, CA 92240
Brex
405 Howard Street Suite 200
San Francisco, CA 94105




Clear Finance Technology
Corporation
548 Market Street #68100
San Francisco, CA 94104



Competitive Edge Media
Management
118 S. Main Street
Templeton, CA 93465



Corporate Disk.Company
Attn: AR
PO Box 93
Mchenry, IL 60051



Criteo Australia Pty Ltd
Ste 426-428- 4th Fl
5 Lime St.
King Street Wharf
Sydney, New South Wales, 2000 Australia


Criteo Corp.
387 Park Avenue South 11 and 12th Floor
New York, NY 10016




CT Corporation Systems
PO Box 29071
Glendale, CA 91209




CT Corporation Systems
Attn: SPRS
330 N. Brand Blvd. Suite 700
Glendale, CA 91203
CT Lien Solutions
PO Box 29071
Glendale, CA 91209




Dewitt Paruolo & Meek
PO Box 138800
Oklahoma City, OK 73113




Doug Tewell
16377 Scotland Way
Edmond, OK 73013




Facebook.com Ads
1601 Willow Road
Menlo Park, CA 94025




Google, LLC
1600 Amphitheatre Pkwy
Mountain View, CA 94043




Hank Haney
2408 Victory Park Lane #733
Dallas, TX 75219




Harris Bricken
600 Steward Street Suite 1200
Seattle, WA 98101




Holder Law
901 Main Street Suite 5320
Dallas, TX 75202
Internal Revenue Service
Special Procedures, Room 9A20
1100 Commerce St., 5024-DAL
Dallas, TX 75242



Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19114-7346



Internal Revenue Service
Centralized Insolvency Operations
PO Box 7317
Philadelphia, PA 19101-7317



Latham, Steele, Lehman,
Ratcliff
Freije & Carter, P.C.
1515 E. 71 St. Suite 200
Tulsa, OK 74136


Lewis, Brisbois, Bisgaard &
Smith, LLP
633 W. Fifth Street Suite 4000
Los Angeles, CA 90071



Linebarger Goggan Blair
Sampson LLP
2777 N. Stemmons Freeway Suite 1000
Dallas, TX 75207



Marks & Clerk Hong Kong
Level 9, Cyberport 1
Cyberport Road
Pok Fu Lam, Hong Kong 00000



OCTAGON, Inc
13575 Valley Mills Drive
Frisco, TX 75034
Outbrain, Inc.
39 West 13th Street 3rd Floor
New York, NY 10011




Paul Larsen Consulting
5 Carlson Terrace
Fishkill, NY 12524




Peter Kostis
9160 N. 69th Street
Paradise Valley, AZ 85253




Phil Chapman
Filman Marketing
York House, Chichester Road Dorking
Surrey, RH4 1LR, UK



R2B Media LLC
300 Vesey Street 12th Floor
New York, NY 10282




Sheri Justus - Employee
1001 Wakefield Road
Perry, OK 73077




Sino Golf Manufacturing Co.,
Ltd.
Unit K, 20/F., Kings Wing Plaza 2
1 On Kwan Street
Shek Mun Shatin, N.T. Hong Kong


State Comptroller
Revenue Accounting Div Bakruptcy
PO Box 13528
Austin, TX 78711
Taboola Inc
16 Madison Square West 7th Floor
New York, NY 10010




Texas Alcoholic Beverage
Commission
License and Permits Division
PO Box 13127
Austin, TX 78711-3127


Texas Workforce Commission
TEC Building - Bankruptcy
101 East 15th Street
Austin, TX 78714-9080



TGA Productions LLC
6876 E. Whispering Mesquite Trail
Scottsdale, AZ 85266




The Speed Stik
8305 Davenport Street
Omaha, NE 68114




Twitter, Inc
1355 Market Street Suite 900
San Francisco, CA 94103




United States Attorney
1100 Commerce Street Room 16G28
Dallas, TX 75242-1049




Verizon Media Inc.
14010 FNB Parkway
Omaha, NE 68154
Watermark Bank
921 NW 63rd Street
Oklahoma City, OK 73116
